 Case 2:20-ap-01575-ER   Doc 4 Filed 08/31/20 Entered 08/31/20 22:15:38                 Desc
                         Main Document     Page 1 of 6




                                                         FILED & ENTERED

                                                                 AUG 31 2020

                         UNITED STATES BANKRUPTCY COURT
                                                    CLERK U.S. BANKRUPTCY COURT
                                                           Central District of California
                                                           BY gonzalez DEPUTY CLERK
                         CENTRAL DISTRICT OF CALIFORNIA
                               LOS ANGELES DIVISION


In re                                           Case No.      2:18-bk-20151-ER

                                                Adv. No.      2:20-ap-01575-ER
VERITY HEALTH SYSTEM OF CALIFORNIA,
INC., et al.,                                      ORDER RE COURTROOM
     Debtors and Debtors in Possession.            PROCEDURES

_____________________________________

ST. VINCENT MEDICAL CENTER, a
California nonprofit public benefit
corporation, SETON MEDICAL CENTER, a
California nonprofit public benefit
corporation, O’CONNOR HOSPITAL, a
California nonprofit public benefit
corporation, and SAINT LOUISE
REGIONAL HOSPITAL, a California
nonprofit public benefit corporation,
                          Plaintiffs,
v.

CALIFORNIA PHYSICIANS’ SERVICE dba
BLUE SHIELD OF CALIFORNIA, a
California nonprofit public benefit
corporation,
                           Defendant.




Revised 3-16-09
Case 2:20-ap-01575-ER    Doc 4 Filed 08/31/20 Entered 08/31/20 22:15:38   Desc
                         Main Document     Page 2 of 6



             This adversary proceeding or evidentiary matter having been
set for trial or evidentiary hearing for the week of 06/28/2021 at
9:00 a.m. it is hereby:


      ORDERED that the following order shall apply to all matters set
for trial or other proceeding in which evidence shall be taken:


      1.    Each party shall serve and exchange the following not later
than seven (7) court days prior to trial:           1) a trial    brief, 2) a
set of proposed findings of fact and conclusions of law,              3) trial
exhibits, 4) a list of trial exhibits and 5) a list of witnesses.
Copies of the above must also be delivered directly with Judge
Robles' chambers not later than seven (7) court days prior to trial.
(See also paragraph 1(c)(ii) below).


                  a.    Contents of trial brief
                        i.    The trial brief shall contain all those items
                        set forth in Local Bankruptcy Rule 9013-2;


                        ii.   Unless otherwise ordered, the trial brief
                        shall not exceed twenty (20) pages in length and
                        shall be accompanied by a table of contents and
                        table of authorities.


                  b.   Contents of Proposed Findings of Fact and
                  Conclusions of law




Revised 3-16-09
Case 2:20-ap-01575-ER    Doc 4 Filed 08/31/20 Entered 08/31/20 22:15:38   Desc
                         Main Document     Page 3 of 6



                        i.     The contents of the proposed findings of fact
                               and conclusions of law shall conform with
                               Local Bankruptcy Rule 7052-1;


                        ii. The proposed findings of facts shall not
                  contain argument or facts for which there was no
                  evidence submitted.     Each finding of fact shall be
                  supported by a reference to an exhibit or to expected
                  testimony.


                  c. Trial exhibits (the following procedures govern all
                  exhibits except those used for purposes of
                  impeachment):


                        i.     There shall be sufficient copies of exhibits
                               for the Court, all parties participating in
                               the trial and the witness;


                        ii.    Only the Judge's copies of the exhibits are
                               required to be delivered seven (7) court days
                               prior to trial.    Copies for the witness and
                               opposing counsel may be brought to court on
                               the date set for trial.


                        iii. All copies of exhibits shall be pre-marked
                               prior to lodging with the Judge's chambers
                               and shall conform with the exhibit list.
                               Exhibit tags are available from the courtroom


Revised 3-16-09
Case 2:20-ap-01575-ER    Doc 4 Filed 08/31/20 Entered 08/31/20 22:15:38   Desc
                         Main Document     Page 4 of 6



                              deputy.    The exhibit tag shall be placed on
                              the document so that it does not obscure any
                              portion of the document.      Otherwise, it may
                              be placed on the reverse of the document;


                        iv.   Plaintiff's (or Movant's) exhibits shall be
                              identified numerically      commencing with
                              "Exhibit 1."    Defendant's (or Respondent's)
                              exhibits shall be marked alphabetically
                              commencing with "Exhibit        "A" through
                              "Exhibit Z." Subsequent exhibits for the
                              Defendant shall be marked "AA" through "AZ",
                              "BA through "BZ", etc. (see Local Bankruptcy
                              Rules 1002-1(f) and 9013-2(b) and;


                        v.    If a party has in excess of ten (10)
                              exhibits, in addition to tagging the exhibit,
                              that party's exhibits shall be placed in a
                              three ring binder or binders.       The exhibits
                              shall be divided by a tab extending beyond
                              the page on the right hand side and the tab
                              shall bear the number or letter of the
                              exhibit.   If a party has less than ten (10)
                              exhibits, each shall have an exhibit tag.


      2.    Demonstrative Evidence:      The Court encourages the use of
sketches, models, diagrams, pictures, summaries, charts, and other
demonstrative evidence.       Summaries may be required by the Court in


Revised 3-16-09
Case 2:20-ap-01575-ER    Doc 4 Filed 08/31/20 Entered 08/31/20 22:15:38   Desc
                         Main Document     Page 5 of 6



actions on account, preferences, or other issues involving voluminous
documentation of financial transactions.


      3.    Courtroom Etiquette:     Opening statements, oral motions,
questioning of witnesses and closing arguments are to be made from
the podium.       Permission must be obtained before approaching a
witness.     Counsel making an objection or addressing the court shall
rise to be recognized.       Following these procedures will ensure that
the electronic recording equipment shall accurately record these
proceedings.


      4.    Counsel Tables:    Plaintiff or moving party should utilize
the counsel table in front of and closest to, the witness stand.                 The
defendant or responding party should utilize the counsel table
furthest from the witness stand.




      It is further ORDERED, that plaintiff (or moving party) is to
serve this order on all parties appearing in the adversary or other
evidentiary proceeding and must file with the court twenty days from
the date of this order a proof of service demonstrating that service
has been made.


It is further ORDERED, that failure to adhere to the above may result
in those sanctions set forth in Local Bankruptcy Rule 9011-1, or such
other sanctions as the Court deems appropriate.




Revised 3-16-09
Case 2:20-ap-01575-ER        Doc 4 Filed 08/31/20 Entered 08/31/20 22:15:38   Desc
                             Main Document     Page 6 of 6




     Date: August 31, 2020




Revised 3-16-09
